Case 8:19-cr-00200-TDC Document 90 Filed 05/12/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT FILED

FOR THE DISTRICT OF MARYLANDU.S. DISTRICT COURT
ICT OF MARYLANO

UNITED STATES OF AMERICA, *
1021 MAY 12 P 12: 08
Plaintiff *
CLERK'S OF FICE
vs. * Case No.: TOCSS- 6466 -'
BY OR,
ERIC EOIN MARQUES, *
Defendant *
a ok 3 ok

Stipulation Regarding Return of Exhibits

The parties hereby STIPULATE that the below listed physical exhibits be returned to the
custody of and retained by counsel who offered them, pending appeal.

 

 

 

 

PLAINTIFF’S/GOVERNMENT’S DEFENDANT?’S EXHIBITS
EXHIBITS
ALL
All Plaintiff s/Government’s exhibits All Defendant’s exhibits
returned: returned: May 12, 2021

 

 

Received the above listed exhibits this date:

Counsel for Plaintiff(s)/Government: Bs or Defendant(s):

 

 

AFPD Brendan Hurson

 

 

 

 

 

Date: May 12, 2021

US, District Court (Rev. 5/2000) - Stipulation Regarding Return of Exhibits

 
